Title: To George Washington from Robert Johnston, 27 May 1785
From: Johnston, Robert
To: Washington, George



Sir
Edinburgh 27th May 1785

The High Character you have so Justly aquired for the Love of your Country, and the desire that your Fellow Citizens may do Justice to mankind, has prompted me to Write you on a subject that very much concerns me, and a very numerous Family. Mr Charles Turnbull of Virginia died in 1782 (who probably you would know)[.] so long ago as 1756 he sent his sister my Mother in Law a will leaving her a fourth part of his whole Estate real or personal his Nephew Mr Robert Turnbull who lived with him

for some time has taken possession of his whole Estate without giving his Relations in Scotland any account whatever. I have annext a copy of the Will wherein he says “If I die either without making a Will or with a Will this Letter entitles you to a Fourth of my Estate real or personal.” Now Mr Robert Turnbull says his Uncle conveyd almost his whole Estate to him and his heirs Three Years before his Death. I wrote to him for Copies of these papers so long ago as November 1783 a Copy of which Letter I have annext and to which he has never made me a reply. I was recommended to Mr Benjamin Waller of Williamsburg to whom I sent a Power of Attorney and a Notorial Copy of the Will. he wrote that from old age he had declined business and recommended a Mr Tazwell my last Letter desiring him to make the necessary enquiries is dated Novr 1783 since which I have never heard a word on the subject out of Compassion for a Large family may I beg of you to Cause the necessary enquiries to be made so as we may get what we may be found entitled to from a relation who had every inclination to serve his Sister whom he dearly Loved, and advise me what I ought to do. I believe a Relation of yours married a Mr Walker, a Scots Clergyman who died in Holland some years ago his son who married a near Relation of mine is now in Holland on a visit to his Step Mother. with the Greatest Esteem I am Sir Your most hble Sert

Robt JohnstonMercht

